DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenweig et al. (3,648,269).
Rosenweig discloses a display comprising: a display unit comprising a fluid (18, Fig. 2a) that contains magnetic particles (column 2, lines 42-19); and a magnetic field generating unit (22, Fig. 2a) for applying a magnetic field to the display unit, wherein the magnetic field generating unit comprises an area that applies a magnetic field having an intensity capable of moving the magnetic particles of the display unit, and wherein the area changes with time (i.e., it changes by being turned on or off).
Regarding claim 10, see Figs. 3e and 3f, and column 1, lines 68-71.
Allowable Subject Matter
Claims 1-6 are allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the magnetic field generating unit disclosed by Rosenweig (3,648,269) is only shown schematically. The other prior art does not disclose or suggest a field generating unit for a display device comprising a plurality of cells, in combination with the other limitations of the claim.
Regarding claim 8, the prior art does not disclose or suggest a magnetic fluid display device of the type recited in combination with a speaker that outputs a sound.
Claims 2-6 are allowed based on their dependencies, respectively.
Claim 9 would be allowable based on its dependency.
Allowable Subject Matter
Claims 9-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the magnetic field generating unit disclosed by Rosenweig is only shown schematically. The other prior art does not disclose or suggest a field generating unit for a display device comprising a plurality of cells.
Regarding claim 15, the magnetic field generating unit disclosed by Rosenweig is only shown schematically. The other prior art does not disclose or suggest a field generating unit for a display device comprising a first area that applies a magnetic field having an intensity capable of moving the magnetic fluid and a second area that applies a magnetic field having an intensity incapable of moving the magnetic fluid.
Regarding claim 18, the prior art does not disclose or suggest a magnetic fluid display device of the type recited in combination with a spear that outputs a sound.
Claims 10-14, 19, and 20 would be allowable based on their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631